Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 03/13/2020, assigned serial 16/818,364 and titled “In-Vehicle Network, Anomaly Detection System and In-Vehicle Network Anomaly Detection Method.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2017/0013005 A1 (Galula reference) which discloses system and method for determining whether or not a first message detected on a first network is anomalous based on at least one of a second message detected on a second network and an absence of a second message from the second network over a predefined period.  As disclosed by Galula, the system is comprised of a computer system coupled to another components.  The computer system includes a controller that is configured to carry out the method of monitoring the traffic on the first and second network, determining whether or not said first message is anomalous, and if it is anomalous then performing at least one action.  However, it is found that Galula fails to teach or even suggests such a system/method claimed by applicants.  For example, the Galula’s system/method does not include “a first communicator that receives first unit data from the plurality of first devices through the first network, the first unit data being data that is transferred in units specified in the first protocol; an anomaly determination database that stores an anomaly determination rule based on which a determination as to whether or not the first unit data has an anomaly is made; an anomaly determiner that makes the determination whether or not the first unit data has an anomaly based on the anomaly determination rule; a unit data converter that extracts second unit data from the first unit data when the anomaly determiner determines that the first unit data does not have an anomaly, the second unit data being data that is transferred in units specified in the second protocol and being included in a data field of the first unit data; and a second communicator that transmits the extracted second unit data to the second network.”  Galula does not disclose or even suggest the features of “the first unit data includes source information indicating a corresponding first device serving as a source of the first unit data from among the plurality of first devices, the second unit data included in the first unit data includes a data identifier of the second unit data, the determining whether or not the first unit data has an anomaly includes comparing a combination of the source information and the data identifier with the anomaly determination rule, the plurality of first devices include: a third device that transmits the second unit data included in the first unit data, the second unit data indicating a command for driving assistance for the vehicle under control of at least one of the plurality of second devices, the driving assistance being based on at least one of a route, a condition, and a status of the vehicle; and a sensing device of the vehicle, the plurality of second devices include a controller that performs control for driving assistance on the vehicle in accordance with the command, the command being received from one of the plurality of first devices, the command being included in the first unit data, the command being indicated in the second unit data that is extracted from the second unit data and transmitted to the second network data, and the anomaly determination rule includes a rule based on which the determining is made that: a combination of the source information indicating the sensing device and the data identifier included in the second unit data received by the controller has an anomaly; and a combination of the source information indicating the third device and the data identifier included in the second unit data received by the controller is normal.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667